Morgan, J.
Plaintiff purchased a schooner from the defendants for five thousand dollars, two thousand five hundred dollars cash and the balance in his two notes, one for five hundred dollars, payable one month after date; the other for two thousand dollars, payable four months after date. The purchase was made on the twenty-sixth of February, 1873.
On the twentieth of March following he brought this suit to enjoin the defendants from disposing of the notes, and to recover $2141 21 to be credited on the notes.
His allegations are that the defendants fraudulently concealed from him the draught of the vessel, and that the rigging, sails, etc., were not new, as they were represented to be.
The sale was made by public act, and in that act nothing is said as to the draught of the schooner or the condition of her rigging.
The plaintiff is himself a ship carpenter, and all the defects of which he complains were, if they existed, apparent. He can not, therefore, complain that the property he purchased was not what he had a right to expect it would be.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed; that the injunction herein issued be dissolved; that this suit be dismissed, and that the plaintiff pay costs in both courts.
Rehearing refused.